Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1st September 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons For Allowability
	After an updated search by the examiner, prior art of record – Papaskellariou (US 2016/0050667 A1) in view of Kim (US 2012/0002596 A1) {also patented as US 8767610 B2}, in view of Ishii (US 2010/0105390 A1), in view of Lu (US 2017/0150517 A1) – that refer to amended independent claim 1**; along with prior art of record – Papaskellariou (US 2016/0050667 A1) in view of Ishii (US 2010/0105390 A1), in view of Lu (US 2017/0150517 A1), further in view of Martin (US 2016/0219626 A1) – that refer to amended independent claims 20**; and also prior art of record – Papaskellariou (US 2016/0050667 A1) in view of Kim (US 2012/0002596 A1) {also patented as US 8767610 B2}, in view of Lu (US 2017/0150517 A1) – that refer to independent claims 22** and 29 ** do not fully teach the said amended claims 1**, 20**, 22** and 29** on 8th October 2021.
Conclusion

1. Loehr et al, US 2019/0364605 A1: a system to handle transport block (“TB”) size mismatch during RACH procedure.
2. Wei et al, US 2016/0037352 A1: techniques for wireless communications over a shared radio frequency spectrum band, may include techniques for transmitting uplink data transmissions using allocated uplink resources.
3. Ji et al, US 2015/0085797 A1: uplink waveforms for operating long term evolution (LTE) in an unlicensed band (i.e. long term evolution-unlicensed (LTE-U) communication).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        17th January 2022